Citation Nr: 0425435	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  01-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left wrist shrapnel wound.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
residuals of a left wrist shrapnel wound and assigned a 
noncompensable evaluation, effective August 13, 1999.   The 
veteran appealed with respect to the initial rating 
assignment.  In June 2003, the Board remanded this case for 
additional development.  Following the completion of 
evidentiary development, the RO issued a supplemental 
statement of the case in March 2004 and the case now returns 
to the Board for appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Residual to a left wrist shrapnel wound the veteran 
manifests an almost normal range of motion (palmar flexion 
not limited in line with the forearm and dorsiflexion greater 
than 15 degrees) without objective evidence of pain, 
incoordination, weakness, fatigability, or flare-ups; a 
superficial, skin deep, non-tender, and a non-adherent 
3/8ths-of-an-inch scar (or three centimeters by two 
centimeters).  There is no evidence of X-ray abnormality and 
no objective evidence of muscle involvement or neurologic 
impairment.




CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for residuals of a left wrist shrapnel wound have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim for 
service connection for residuals of a left wrist shrapnel 
wound prior to the enactment of the VCAA and the RO's initial 
decision granting service connection for this disability and 
assigning a noncompensable disability rating was issued in 
August 2000, prior to the November 2000 enactment of the 
VCAA.  Based upon a review of the procedural and factual 
history of this appeal, the Board finds that any defect in 
the timing of the VCAA notice with respect to the veteran's 
disagreement with the initial rating assignment was harmless 
error for the reasons specified below.  

The Court in Pelegrini II noted that the requirement 
pertaining to the timing of notice did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; See also 38 C.F.R. § 20.1102 
(2003) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided, the veteran's rating 
claim was readjudicated and a supplemental statement of the 
case was provided to the veteran, such that he had the 
opportunity to respond to the RO's remedial VCAA notice prior 
to the appeal coming before the Board.  The Board also 
observes that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as is further discussed herein below.

In July 2003, the RO sent the veteran a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also indicated that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claim.  The RO specifically advised 
the veteran that the following had been received:  the 
veteran's appeal, his service medical records, a July 1998 VA 
examination report, and statements from Dr. Allende dated 
July 2001 and October 2002.  

In the July 2003 letter, the veteran was specifically 
informed that in order to establish entitlement to a higher 
evaluation for his service-connected disability, the evidence 
must show that his disability was worse.  The letter 
requested that the veteran provide a complete medical 
history, to include identification of the complete names and 
mailing addresses of doctors and medical facilities that 
provided treatment for his left wrist disability (VA and non-
VA) as well as the approximate dates of such treatment since 
in or around January 2000.  Thereafter, in August 2003, the 
veteran submitted a statement from Dr. Allende, but did not 
identify any additional medical evidence to be obtained.

In the August 2000 rating decision and October 2001 statement 
of the case, the veteran was advised that current VA 
regulations provide for assigning a noncompensable evaluation 
for scars that are not considered disabling because of 
limited motion or tenderness.  The October 2001 statement of 
the case also advised the veteran of the rating criteria 
pertinent to neurologic impairment, muscle impairment, and 
motion limitation of the wrist.  The March 2004 supplemental 
statement of the case reconsidered the veteran's initial 
claim and notified him that the regulations pertaining to the 
rating of scars had been amended effective August 30, 2002.  
The veteran was advised that his disability had been 
considered under both regulations and that a noncompensable 
evaluation is assigned for scars that are not considered 
disabling because of limitation of function of the affected 
part, for being unstable, or painful on examination.  The 
October 2001 statement of the case and the March 2004 
supplemental statement of the case also informed the veteran 
of adjudicative actions taken, the evidence it had considered 
in denying the claim, and the evidence the veteran still 
needed to submit to substantiate his claim.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge; a 
transcript of such hearing is associated with the claims 
file.  As such, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records, reports from Dr. Allende dated July 2001, 
October 2002, and August 2003, and VA examination reports 
dated July 1998 and November 2003 are associated with the 
claims file.  The veteran has not identified other 
outstanding records that he wants VA to obtain or that he 
feels are relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded VA examinations in July 1998 and November 2003.  The 
Board notes that such were conducted by a physician who 
considered factors relevant to the veteran's claim and the 
examination reports contain findings pertinent to the 
veteran's residuals of his left wrist shrapnel wound.  The 
veteran has not submitted medical evidence that suggests a 
change in the nature or severity of his service-connected 
manifestations since November 2003.  Nor has he otherwise 
shown that the VA examinations are inadequate for rating 
purposes.  

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to evaluate the claim and 
further examination is not necessary. 
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

The veteran is service-connected for residuals of a left 
wrist shrapnel wound, currently assigned a noncompensable 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
pertinent to scarring.  The veteran contends that he is 
entitled to a compensable rating for this disability as he 
experiences pain, numbness, and tingling in his left wrist.  

The relevant medical evidence includes the veteran's service 
medical records, reports from Dr. Allende dated in July 2001, 
October 2002 and August 2003, and VA examination reports 
dated in July 1998 and November 2003.

The veteran's service medical records are negative for any 
details regarding a shrapnel wound to the left wrist or any 
treatment or residuals related to the left wrist.

At the time of the July 1998 VA examination the veteran 
complained of minimal tingling in his left hand, mostly in 
winter.  He stated that he could not flex his fingers 
completely and that his grip was poor.  It was noted that the 
veteran was right-handed.  Upon physical examination, the 
veteran's left hand was moist, warm, and normal-looking 
without swelling or deformity.  There was a half inch in 
diameter pale-looking scar only skin deep on the radial side 
of the veteran's wrist.  There were no adhesions and no 
tenderness.  There was a small area of firm swelling which 
could be rolled underneath the finger with production of 
tingling sensation in the thumb and index finger.  Grip 
strength and pinching were satisfactory.  The rest of the 
hand was good and there was no evidence of carpal tunnel 
syndrome.  Left wrist movement was noted to be full and 
painless.  X-rays of the left wrist were normal.  A nerve 
conduction study of the left wrist revealed a normal 
conduction study of the left median and radial sensory nerve.  
The examiner's diagnosis was history of bullet injury to the 
left wrist with no evidence of nerve damage or impairment of 
function.  The examiner also noted the presence of what was 
most likely a cutaneous nerve neuroma and well-healed scar. 

The July 2001 report from Dr. Allende indicates that the 
veteran was first seen in January 2000 and since that time 
had complained of tenderness upon left wrist movement and 
palpation.  A left wrist X-ray taken in June 2001 revealed no 
acute fracture, dislocation, arthritic or neoplastic change.  
The visualized soft tissue was unremarkable and the X-ray was 
grossly negative.  The October 2002 and August 2003 reports 
note that the veteran had been taking Vioxx since April 2001 
for left wrist pain. 

In November 2003, the veteran underwent joint, scar and nerve 
examinations.  The November 2003 VA joints examination report 
reflects complaints of numbness and tingling of the left hand 
around the radial side of the wrist and thumb as well as the 
index finger and thumb.  The veteran also reported minor, 
constant and nagging pain in that area.  There was no 
limitation on normal activity of the hand, but the veteran 
indicated that when the pain was too much, he could not use 
the hand properly.   Physical examination of the left hand 
revealed no objective evidence of any pain.  The left wrist 
and hand appeared to be entirely normal looking.  The 
examiner noted normal musculature without atrophy.  There was 
a small scar measuring about 3/8ths of an inch on the radial 
side of the wrist.  It was superficial, skin deep, and linear 
in configuration.  There were no adhesions and it was non-
tender.  There was no evidence of neurological deficiency in 
the hand or wrist.  

The joints examiner noted no swelling, tenderness, or 
deformity.  Both active and passive range of motion showed 
extension 70 degrees, flexion 70 degrees, radial deviation 15 
degrees, and ulnar deviation 25 degrees.  There was no 
evidence of incoordination, weakness, or fatigability, and, 
no history of any flare-ups.  It was not possible for the 
examiner to speculate about any additional loss of motion 
during the veteran's subjective complaint of increased pain.  
Musculature was normal without atrophy.  Power against 
resistance was strong in all directions.  There was no 
evidence of carpal tunnel syndrome.  X-rays of the left wrist 
were normal from the skeletal point of view.  The examiner 
diagnosed history of shrapnel injury to the left wrist while 
in the military, currently normal wrist joint with full range 
of motion and power with strong grip strength.  X-rays were 
normal and there was no evidence of residual of metal 
fragments.  The examiner stated that the claims file and 
remand had been reviewed and that there was no evidence of 
any functional impairment of the use of the left hand and 
wrist.  With respect to the range of motion of the wrist 
joint, both active and passive tests were satisfactory and 
almost normal.  There was no objective evidence of pain and 
the movements were executed without any manifestations pain.  

The neurologic examination revealed no neurologic disability 
and there was no clinical evidence of nerve injury in the 
left wrist and hand.  The examiner stated that all muscle 
groups exhibited normal strength, with tone and coordination 
intact, symmetrical reflexes and no evidence of sensory 
impairment.  An electromyography of the left upper extremity 
with the appropriate conduction studies was normal.

The report of scar examination noted a three centimeter by 
two centimeter scar on the left lateral wrist.  There was 
slight protrusion and slight whiteness in color of the scar.  
There was no adherence to deeper structures.  Palpation 
elicited no tingling sensation or pain.  The diagnosis was 
scar by history from bullet wound of the left wrist that 
covered an area of less than 0.1 percent of the total body 
surface.  



III.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

The veteran's left wrist shell fragment wound is currently 
evaluated as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 pertain 
to scars.  During the pendency of this appeal, the schedular 
criteria for rating scars were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002); 
see also corrections at 67 Fed. Reg. 58,448 (September 16, 
2002).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (2004) (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

The Board notes that the August 2000 rating decision on 
appeal was issued prior to the amendment of the regulations.  
The RO advised the veteran of the changes, however, and 
reviewed his claim under the amended criteria in the March 
2004 supplemental statement of the case.  As such, the 
veteran is not prejudiced by the Board's reference to and 
consideration of both sets of criteria in the adjudication of 
his claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

As extant prior to August 30, 2002, a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118 (2002).

Effective August 30, 2002, 38 C.F.R. § 4.118 includes 
revisions to Diagnostic Code Series 7800.  Diagnostic Code 
7801 allows for assignment of a 10 percent rating for scars 
that are deep or cause limited motion in an area or areas 
exceeding six square inches (39 square centimeters).  Note 
(2) provides that a deep scar is one associated with 
underlying soft tissue damage.  As revised, Diagnostic Code 
7802 provides that scars, other than those located on the 
head, face, or neck, that are superficial and that do not 
cause limited motion, but which cover an area or areas of 144 
square inches (929 square centimeters) or greater warrant a 
10 percent rating.  Note (2) states that a superficial scar 
is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802 (2003).  

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2003).  

The Board initially notes that neither former Diagnostic 
Codes 7803 and 7804 nor the revised Diagnostic Codes 7801-
7804 provide for assignment of a compensable rating for the 
veteran's service-connected disability.  The medical evidence 
of record clearly and consistently indicates that the 
veteran's scar is superficial, skin deep, non-tender, and 
without adhesions.  Also, the scar was only 3/8ths of an 
inch, or three centimeters by two centimeters, covering an 
area of less than 0.1 percent of the veteran's total body 
surface.  There is no competent medical evidence showing that 
the veteran's scar is poorly nourished scars with repeated 
ulceration, tender and painful on objective demonstration, 
unstable or of a greater size to warrant a compensable rating 
under the old or new rating criteria.

The Board will therefore discuss Diagnostic Code 7805, which 
provides for assignment of ratings based on limitation of 
function.  First, the Board will consider limitation of 
function in the form of motion limitation.

38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003) indicates that 
limitation of motion of the wrist of either the major or 
minor hand allows for a 10 percent evaluation where palmar 
flexion is limited in line with the forearm or where 
dorsiflexion is less than 15 degrees.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69 
(2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§ 4.59 (2003).

The Board observes that the July 1998 VA examination 
indicated that left wrist movement was full and painless and 
the November 2003 VA examination revealed almost normal 
ranges of motion of the veteran's wrist.  There is no 
competent medical evidence of record showing that the 
veteran's left wrist motion is limited to palmar flexion in 
line with the forearm or where dorsiflexion is less than 
15 degrees.

In evaluating the veteran's range of left wrist motion, the 
Board has included consideration of whether the veteran 
experiences any additional functional impairment due to pain 
on use or during flare-up.  The Board notes, however, that 
there was no evidence of incoordination, weakness, 
fatigability, or flare-ups at the time of the November 2003 
examination.  There was also no objective evidence of pain 
and the range of motion movements were executed without any 
manifestations of pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's representative argues that DeLuca v. 
Brown, 8 Vet. App. 202 (1995) was not properly considered in 
rating the veteran's disability.  Specifically, the 
representative states that the November 2003 examiner failed 
to offer an opinion regarding the question of whether the 
veteran had increased impairment during flare-ups or on use.  
The November 2003 examiner did, in fact, consider such 
question, but indicated that there was no history of flare-
ups.  Absent any history of flare-ups, no further discussion 
as to any increased disability during flare-ups was 
warranted.  The Board lastly notes that the findings and 
conclusions reached by the November 2003 examiner are 
consistent with the objective findings shown in the prior 
clinical evidence of record.  As such, the veteran is not 
entitled to a compensable evaluation on the basis of 
limitation of motion of the left wrist.

Here the Board also notes that X-rays taken at both VA 
examinations and by Dr. Allende were normal and that there is 
no evidence of left wrist arthritis to warrant a compensable 
rating assignment pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2003), which applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

The Board next acknowledges the veteran's subjective 
complaints of tingling and numbness in his left wrist, but 
emphasizes that the objective medical evidence indicates that 
there is no neurologic disability.  Despite note of what was 
likely a cutaneous nerve neuroma, the 1998 examination 
evidence shows that carpal tunnel syndrome was not present 
and a that a nerve conduction study was normal.  Moreover, 
the VA examination concluded that there was no evidence of 
nerve damage or impairment of function.  Dr. Allende noted no 
nerve impairment and the November 2003 examiner, despite 
considering the veteran's complaints of numbness and 
tingling, concluded that there was no evidence of 
neurological deficiency in the left hand/wrist.  As such, 
diagnostic codes relevant to neurological manifestations are 
inapplicable and do not provide a basis for assignment of a 
compensable rating based on residual functional loss.  See 
38 C.F.R. § 4.124a (2003).  The Board also notes that there 
is no competent clinical evidence of injury to any muscle 
group affecting the left wrist or residual muscle impairment 
so as to warrant consideration of 38 C.F.R. §§ 4.55, 4.56, 
4.73 (2003).  In this regard the Board notes the November 
2003 examination finding of normal musculature, without 
atrophy.  

In sum, there is no competent evidence of functional loss of 
the muscles, joints or nerves affecting the left wrist to 
warrant assignment of a compensable rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board observes that the veteran's representative argues 
that, pursuant to Ardison v. Brown, 6 Vet. App. 405 (1994), 
the veteran's average impairment over time as well as any 
manifestations shown on a VA examination must be considered.  
In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court 
held that if there is a medically established history of 
recurrence and remission of a disability, with the period of 
recurrence over a long period of time, another examination 
during period of flare-up of disability is required.  In 
Voerth v. West, 13 Vet. App. 117, 122-3 (1999), the Court 
distinguished the facts noting that in Ardison, the veteran 
claimed that his employment was affected when the disease was 
active, which Voerth denied; and 2) in Ardison, the active 
disease lasted weeks or months, whereas in Voerth the 
inflammation lasted only a few days.  The veteran in the 
instant case has not pointed to demonstrable intermittent 
recurrences lasting for a significant period to enable 
examination while active, nor has he identified any flare-ups 
or intermittent recurrences causing interference with 
employment.  As such, the Board finds no compelling reason to 
find the existing examination evidence inadequate.  Rather, 
the Board again emphasizes that the VA examiners, in 1998 and 
again in 2003, fully considered the veteran's complaints and 
history and provided objective clinical findings based on 
examination and testing.  Although Dr. Allende's reports, 
spanning treatment from January 2000 to August 2003, indicate 
that the veteran had subjectively complained of pain, 
tenderness upon palpation, and mobility in the left wrist, 
the July 1998 and November 2003 VA examiners considered these 
same complaints from the veteran.  Nevertheless, the 
preponderance of the competent medical evidence of record 
fails to demonstrate any objective functional loss 
attributable to the veteran's service-connected disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation of residuals of a left wrist shrapnel 
wound, showing an absence of symptomatic scarring, muscle or 
nerve impairment, arthritis or any significant motion 
limitation.  Therefore, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  The record does not reflect any 
post-service hospitalizations for residuals of a left wrist 
shrapnel wound or show that such is unusually manifested.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's disability are exactly those 
contemplated by the schedular criteria.  Also, the veteran 
has not indicated that he missed time from work due to 
residuals of his left wrist shrapnel wound.  In sum, there is 
no indication in the record that the average industrial 
impairment from the veteran's service-connected left wrist 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.




ORDER

Entitlement to an initial compensable rating for residuals of 
left wrist shrapnel wound is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



